Citation Nr: 1528079	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-35 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for postoperative residuals of pilonidal cyst and perirectal abscess with minor incontinence and scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In the Informal Hearing Presentation, the Veteran's representative indicated that the Veteran should also receive a clothing allowance.  Accordingly, the issue of entitlement to a clothing allowance has been raised and is referred to the agency of original jurisdiction (AOJ) for any action deemed appropriate.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the claim of entitlement to a rating in excess of 10 percent for postoperative residuals of pilonidal cyst and perirectal abscess with minor incontinence and scar must be remanded to associate outstanding VA treatment records, to provide proper notice, and to afford the Veteran a VA examination.  

In July 2013, a VA Disability Benefits Questionnaire (DBQ) was provided that cited to relevant VA electronic medical records dated in August 2012.  The VA treatment record indicated that the Veteran has likely fistulas and incontinence associated with the abscess and that he is being treated at a VA facility.  However, no VA treatment records dated during the appeal period have been associated with the claims file.  Records of VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, a remand is necessary in order to obtain any outstanding relevant VA treatment records.

The Veteran has not been provided with any notice regarding his increased rating claim.  Such notice should be provided on remand.  

Finally, the July 2013 DBQ is based solely on a review of the claims file and VA electronic medical records.  The Veteran was not examined in person.  The Veteran has reported in multiple lay statements (see August 2013 correspondence, December 2013 substantive appeal, and June 2015 appellant's brief) that his symptoms are more severe than those discussed in the July 2013 DBQ.  He has also contended that he is entitled to three separate disability ratings for his service-connected disability, as the scar for pilonidal cyst removal, recurring draining abscess, and incontinence are three distinct residuals of the operations in service.  The Board finds that an in-person medical examination is necessary to make a decision on this claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  On remand, the VA examiner should discuss the relationship between all present postoperative residual symptoms, including scar, recurring abscess, fistulas, and/or incontinence.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter regarding the evidence and information necessary to substantiate his increased rating claim.

Notify the Veteran that he may submit lay statements from himself as well as from individuals such as friends and family members who have first-hand knowledge and/or were contemporaneously informed the onset and/or recurrence of his scar, abscess, fistulas, and/or incontinence symptoms since August 2011.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain any VA treatment records relevant to the Veteran's postoperative residuals of pilonidal cyst and perirectal abscess with minor incontinence and scar dated from August 2011 to the present.

3.  After completing the above and associating any additional treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the severity of his postoperative residuals of pilonidal cyst and perirectal abscess with minor incontinence and scar.  The examiner should review the claims file and note such review in the report.  All symptoms of the pilonidal cyst removal scar and recurring abscess should be noted.  Please discuss any additional postoperative residual symptoms that are present, including fistulas and/or incontinence.  Any causal relationship between the scar, abscess, fistulas, and incontinence should be explained.  All findings and conclusions should be set forth in the report.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

